DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Claim element(s):
first processing module configured to perform a frequency domain transformation (claim 7)
second processing module configured to remove a signal (claim 7)
acquiring module configured to obtain (claims 7, 9)
viscoelasticity quantifying module configured to perform an image segmentation (claim 10)
viscoelasticity quantifying module configured to perform an angle projection (claim 11)
calculating sub-module configured to perform an integral calculation (claim 12)
determining sub-module configured to determine an angle (claim 12)
quantifying sub-module configured to obtain (claim 12)
is/are a means (or step) plus function limitation that invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function:
1.	perform a transformation
2.	remove a signal
3.	obtain
4.	perform an image segmentation
5.	perform an angle projection
6.	perform an integral calculation
7.	determine an angle
8.	obtain

(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112(f); or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1, 3-7, and 9-13 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 7, and 13, the Specification does not reasonably convey possession of the claimed “position-time diagram” because there is no further detail as to what is contained in this diagram or any specific instructions on how to acquire it.  The Applicant states on page 9 of the Specification that “A position-time diagram of the vibration can be obtained by an algorithm such as cross-correlation, self-correlation or optical flow, according to this characteristic of the phase de-correlation.  Any method based on block matching can be selected as the algorithm.”.  A vibrating signal that has propagated through a medium such as tissue will be modulated by the strain and displacement properties of the tissue in a non-negligible way, so it is unclear as to how the Applicant generates the claimed position-time diagram which is “not characterized by displacement or strain”.
Regarding claims 4 and 10, since it is unclear as to what the claimed “position-time diagram” actually is, it is unclear as to whether the Applicant had possession of an image segmentation that is to be performed on such a diagram.
Regarding claims 5, 6, 11, and 12, since it is unclear as to what the claimed “position-time diagram” actually is, it is unclear as to whether the Applicant had possession of how an “angle projection” is to be performed on such a diagram.
Regarding claims 7-12, the language is indefinite as per the 112f interpretation explained above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 7-12 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 7-12, the language is indefinite as per the 112f interpretation explained above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3, 7, 9, and 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Sumi (US 2004/0034304).
Regarding claims 1, 3, 7, 9, and 13, Sumi discloses a method, apparatus, and device for acquiring motion information, comprising: performing a frequency domain transformation on a detection signal of a vibration propagating in a medium to obtain a frequency domain signal removing a signal that is outside of a defined vibration velocity range, from the frequency domain signal to obtain a processed signal ([0766]: “filtering…frequency domain”, “velocity vector components”); and obtaining a position-time diagram, which is not characterized by displacement or strain, of the vibration using the processed signal ([0119]: “graph (time course) can also be displayed”).  Sumi does not explicitly disclose that the removing a signal that is outside of a defined vibration velocity range, from the frequency domain signal to obtain a processed signal comprises performing a filtration or a feature value selection on the frequency domain signal to obtain the processed signal, wherein a parameter of the filtration is related to the defined vibration velocity range, and the feature value selection is related to the defined vibration velocity range.  However, Sumi does teach that appropriate velocity vector components may be obtained by filtering signals in the frequency domain ([0766]: “filtering…frequency domain”, “velocity vector components”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the filtering range as taught by Sumi to, as to provide filtering under a well-defined passband.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON M IP/
Primary Examiner
Art Unit 3793